Citation Nr: 1142309	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-49 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residual of an injury to the right hand.

2.  Entitlement to service connection for residuals of an injury to the right hand.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from May 1945 to March 1947. 

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part determined that new and material evidence had not been submitted to reopen a claim for service connection for a hand and finger condition.

Entitlement to service connection for residuals of an injury to the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of July 2003, the RO denied service connection for a hand and finger condition and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the July 2003 decision and it became final.

3.  Evidence received at the RO since the July 2003 rating decision raises a reasonable possibility of substantiating the claim for service connection for residuals of an injury to the right hand.  


CONCLUSION OF LAW

1.  The July 2003 rating decision, which denied service connection for a hand and finger condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the application to reopen the claim, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

In a July 2003-issued rating decision, the RO denied service connection for a hand and finger condition.  The Veteran and representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's application to reopen his service connection claim was received at the RO in July 2008, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the July 2003 rating decision consists of service treatment records (STRs) and a claim submitted by the Veteran.  The STRs reflect that he underwent a separation examination in January 1947; however, no hand condition was noted on the examination report.  In a March 2003 claim for benefits, the Veteran reported that he had arthritis of the hand due to an injury while loading paint.  He reported that the injury occurred in November 1946 at Pearl Harbor and that he was treated by a Navy doctor at a Pearl Harbor hospital.  The RO received VA and private medical reports subsequently, but these do not address a right hand disorder.  In July 2003, the RO denied service connection for a right hand and finger condition on the basis of no diagnosis of a current disability.  

The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the July 2003 RO decision includes a June 2010 statement from the Veteran that adds certain details to his claim.  He reported that he suffered a partial amputation of the right index finger at Pearl Harbor in late 1945 or early 1946 while loading paint.  He reported that the severed part was reattached.  In December 2010, the Veteran reported that a Dr. Crow did the surgery on his hand. 

The above mentioned information is new and material evidence to reopen the claim because it results in a more complete record for evaluating the disability (Hodge, supra) and it might trigger VA's duty to provide a medical opinion on the matter.  (Shade, supra).  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND below.


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of an injury to the right hand is reopened.  To this extent, the appeal is granted.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

In August 2011, the Veteran's representative argued that relevant records of treatment for the right hand injury might be still exist and might be located at Pearl Harbor Naval Base Hospital or at Hickam Air Force Base Hospital.  VA's duty to assist includes searching for these records.  

VA's duty to develop the claim includes offering the Veteran an examination to determine the nature and etiology of any right hand-right index finger disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The case is therefore remanded to the AMC for the following action:

1.  The AMC should attempt to locate any relevant clinical report concerning a right hand injury.  The Veteran feels that this treatment might have been provided at Pearl Harbor Naval Base, HA, or at Hickam Air Force Base, HA.  The relevant time frame is late 1945 or early 1946, according to the Veteran.  The claims file must include documentation of any attempt to obtain these records.  

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an examination of the right hand by an orthopedist (an M.D.).  The claims files should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the right hand, and offer a diagnosis, if appropriate.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) related to active military service.  The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


